Per Curiam.

Defendant’s guilt was not established beyond a reasonable doubt. In any event it was improper to convict defendant of attempted malicious mischief, a crime with which *453she was not charged. Although a defendant indicted for a felony may be convicted of an attempt to commit such crime, without being specifically charged therewith (Penal Law, § 610), no similar authority is found in the New York City Criminal Court Act with regard to misdemeanors. We disapprove of the loose practice of reducing criminal charges against a defendant and then proceeding to trial ivithout the formality of filing a new complaint or information, and without a new arraignment.
The judgment of conviction should be unanimously reversed on the law and facts, and complaint dismissed.
Concur — Margett, Schwartzwald and Cone, JJ.
Judgment reversed, etc.